DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6, 8 – 11, 14 – 17,19, 20, 23, 24, 26, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (US 9,853,702).
Regarding claim 1, Liang et al teach an apparatus for wireless communication (see figure 3), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see column 10, lines 56 – 65) to cause the apparatus to: transmit, from a first device to a second device (see figure 3), a plurality of reference signals using a plurality of combinations of analog beamforming parameters over a plurality of cycles (see figure 4,), wherein the plurality of reference signals is transmitted for different combinations of one or more sets of transmit beamforming parameters (see figure 4) and one or more sets of receive beamforming parameters over different cycles of the plurality of cycles; receive, from the second device over the plurality of cycles (see figure 4 and 5), a plurality of reports, 
Regarding claim 4, which inherits the limitations of claim 1, Liang et al further teach wherein the plurality of cycles is based at least in part on a number of radio frequency chains associated with the first device (column 10, line 43 “computation are iterative”).
Regarding claim 5, which inherits the limitations of claim 1, Liang et al further teach wherein the plurality of combinations of analog beamforming parameters is associated with reference signal transmissions that have a highest mutual information (MI) value of the plurality of reference signals (see claim 17, selecting the best beam pair).
Regarding claim 6, which inherits the limitations of claim 1, Liang et al further teach wherein the first device is a base station and the second device is a user 
Regarding claim 8, which inherits the limitations of claim 1, Liang et al further teach wherein the plurality of reference signals comprises reference signals that are specific to transmissions from the first device to the second device, and wherein the first device determines plurality of combinations of analog beamforming parameters for use at the first device based on one or more different reference signals that are specific to transmissions from the second device to the first device (see figure 4).
Regarding claim 9, which inherits the limitations of claim 1, Liang et al further teach wherein the plurality of cycles is based at least in part on a number of radio frequency chains associated with the second device (see figure 4, 5, and claim 17).
Regarding claim 10, Liang et al teach an apparatus for wireless communication (see figure 3), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor  (see column 10, lines 56 – 65) to cause the apparatus to: measure, at a second device, a channel quality of a plurality of reference signals that are transmitted by a first device using a plurality of combinations of analog beamforming parameters over a plurality of cycles, wherein the plurality of reference signals is transmitted for different combinations of one or more sets of transmit beamforming parameters and one or more sets of receive beamforming parameters over different cycles of the plurality of cycles (see figure 4, 5 and claim 17, 
Regarding claim 11, which inherits the limitations of claim 10, Liang et al further teach wherein the instructions are further executable to cause the apparatus to: transmit, to the first device over the plurality of cycles, a plurality of reports, each report of the plurality of reports indicating the plurality of combinations of analog beamforming parameters selected for the analog beamforming parameters at the second device (see column 3, lines 5 – 15 and claim 17, “probing feedback results”).
Regarding claim 14, which inherits the limitations of claim 10, Liang et al further teach wherein the instructions are further executable to cause the apparatus to: set, for each radio frequency chain of the plurality of radio frequency chains associated with the second device, a corresponding combination of analog beamforming parameters of the plurality of combinations of analog beamforming parameters based at least in part on the receiving (see figure 4, 5 and claim 17).
Regarding claim 15, which inherits the limitations of claim 10, Liang et al further teach wherein the instructions are further executable to cause the apparatus to: 
Regarding claim 16, which inherits the limitations of claim 10, Liang et al further teach wherein the plurality of combinations of analog beamforming parameters is associated with reference signal transmissions that have a highest mutual information (MI) value of the plurality of reference signals (see claim 17, selecting best beam pairs).
Regarding claim 17, which inherits the limitations of claim 10, Liang et al further teach wherein the first device is a base station and the second device is a user equipment (UE), wherein the plurality of reference signals are downlink reference signals transmitted to the UE in a beam sweeping procedure, and wherein the downlink reference signals comprises one or more of a channel state information reference signal or a synchronization signal block (see column 6, lines 35 – 40 “receives the training signals via beam space sweeping”).
Regarding claim 19, which inherits the limitations of claim 10, Liang et al further teach wherein the plurality of reference signals comprises reference signals that are specific to transmissions from the first device to the second device, and wherein the second device determines the plurality of combinations of analog beamforming parameters for use at the second device based on one or more different reference signals that are specific to transmissions from the first device to the second device (see figure 4 and 5).

Regarding claim 23, which inherits the limitations of claim 20, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claims 4 and 5 are applicable hereto.
Regarding claim 24, which inherits the limitations of claim 20, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 17 are applicable hereto.
Regarding claim 26, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 27, which inherits the limitations of claim 26, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claims 11 is applicable hereto.
Regarding claim 29, which inherits the limitations of claim 26, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claims 14 is applicable hereto.
Regarding claim 30, which inherits the limitations of claim 26, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claims 15 is applicable hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 12, 13, 21, 22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 9,853,702) in view of Park et al (US 2019/0109629).
Regarding claim 2, which inherits the limitations of claim 1, Liang et al further teach wherein each report of the plurality of reports indicates a combination of analog beamforming parameters (see column 6, lines 40 – 43, “beam spatial channel matrix is estimated and made up of beamforming coefficients for the selected analog Tx and Rx beams”). Liang et al does not expressly disclose providing codebook index. However in analogous art, Park et al teach Hybrid beamforming method calculate the channel quality and provide an index for the precoding codebook based on the calculation (see paragraph 0031). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to provide a codebook index. The motivation or suggestion to do so is to reduce the computational complexity of the apparatus.
Regarding claim 3, which inherits the limitations of claim 2, Liang et al in view of Park et al further teach wherein the codebook of beamforming parameters maps codebook index values to the different combinations of the one or more sets of transmit beamforming parameters and the one or more sets of receive beamforming parameters (see Liang figure 4 and 5, and Park paragraph 0031).
Regarding claim 12, which inherits the limitations of claim 11, Liang et al further teach wherein each report of the plurality of reports indicates a combination of analog beamforming parameters (see column 6, lines 40 – 43, “beam spatial channel matrix is 
Regarding claim 13, which inherits the limitations of claim 12, Liang et al in view of Park et al further teach wherein the codebook of beamforming parameters maps codebook index values to the different combinations of the one or more sets of transmit beamforming parameters and the one or more sets of receive beamforming parameters (see Liang figure 4 and 5, and Park paragraph 0031).
Regarding claim 21, which inherits the limitations of claim 20, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 21, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 28, which inherits the limitations of claim 26, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 22 is applicable hereto.


s 7, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 9,853,702) in view of Huang et al (US 2019/0109689).
Regarding claim 7, which inherits the limitations of claim 1, Liang et al further teach wherein the first device is a user equipment (UE) and the second device is a base station, wherein the plurality of reference signals are uplink reference signals transmitted to the base station in a beam sweeping procedure (see column 6, lines 35 – 40 “receives the training signals via beam space sweeping”). Liang et al does not expressly teach the reference signals comprise sounding reference signals. However, in analogous art, Huang et al teach determining channel estimates for the hybrid beamforming using sounding reference signals (see paragraph 0004). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use the sounding reference signals as reference signal. The motivation or suggestion to do so is to reduce the overhead by using existing reference signals in the communication protocol.
Regarding claim 18, which inherits the limitations of claim 10, Liang et al further teach wherein the first device is a user equipment (UE) and the second device is a base station, wherein the plurality of reference signals are uplink reference signals transmitted to the base station in a beam sweeping procedure (see column 6, lines 35 – 40 “receives the training signals via beam space sweeping”). Liang et al does not expressly teach the reference signals comprise sounding reference signals. However, in analogous art, Huang et al teach determining channel estimates for the hybrid beamforming using sounding reference signals (see paragraph 0004). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was 
Regarding claim 26, which inherits the limitations of claim 20, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 18 is applicable hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633